United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD, Concord, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0212
Issued: February 3, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 5, 20151 appellant filed a timely appeal of a May 13, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the last merit decision on December 18, 2014 to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.3

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from May 13, 2015, the date of OWCP’s last decision was
November 9, 2015. Since using November 16, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is November 5, 2015, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

On appeal, appellant has submitted additional evidence. The Board’s jurisdiction is limited to review of
evidence that was before OWCP at the time of the final decision on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 1, 2014 appellant, then a 64-year-old human resources assistant, filed a
traumatic injury claim (Form CA-1) alleging that on July 17, 2014 he injured his back and neck
in the performance of duty. He reported that he was walking during lunch time and fell on the
sidewalk, hitting his back and neck. Appellant submitted a form report (Form CA-20) dated
September 9, 2014 from Dr. Thomas Duttmacher, a family practitioner. Dr. Duttmacher
provided a history of a trip and fall on a sidewalk, with a diagnosis of diabetes mellitus. The
record also contains a note dated October 29, 2014 from Dr. Duttmacher reporting that appellant
was being treated for a back injury on July 17, 2014. Appellant submitted a claim for
compensation (Form CA-7) from August 1 to September 2, 2014.
In a letter to appellant dated November 18, 2014, OWCP noted that it was unclear if he
was in the performance of duty at the time of the alleged employment incident. It advised him
that the evidence did not establish that he experienced the incident alleged to have caused injury.
In addition, there was no medical evidence with a firm diagnosis and an opinion on causal
relationship with employment. OWCP included a questionnaire with respect to the factual
circumstances regarding the incident, the filing of the claim, and the medical treatment.
Appellant was advised to submit additional evidence within 30 days. OWCP also requested in a
November 18, 2014 letter that the employing establishment submit information regarding the
alleged July 17, 2014 employment incident.
Appellant responded in a November 25, 2014 letter that on July 17, 2014 he was on his
lunch break and walking in the parking lot on the employing establishment premises when he
tripped and fell. On December 3, 2014 OWCP received a response from the employing
establishment confirming that the July 17, 2014 incident occurred during a lunch break on the
employing establishment premises.
By decision dated December 18, 2014, OWCP denied the claim for compensation. It
found there was no medical evidence with a firm diagnosis in connection with the employment
incident.
On April 27, 2015 appellant submitted a request for reconsideration. He stated that he
needed a referral to a physician, a Dr. Pizzarello. The record also contains a memorandum of
telephone call (Form CA-110) indicating that appellant had left a voice mail on April 27, 2015
requesting a referral letter.
By decision dated May 13, 2015, OWCP found the reconsideration request was
insufficient to warrant merit review of the claim.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent new evidence not previously considered by OWCP.”5 20
C.F.R. § 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in 20 C.F.R. § 10.606(b)(3) will be denied by OWCP without review of the
merits of the claim.6
ANALYSIS
Appellant requested reconsideration on April 27, 2015 of a December 18, 2014 OWCP
decision denying his claim for compensation. OWCP had found the medical evidence was
insufficient to establish an injury in the performance of duty on July 17, 2014. To be entitled to
a merit review of his claim, the reconsideration request must meet one of the three requirements
under 20 C.F.R. § 10.606(b)(3) discussed above.
In his reconsideration request, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law, or advance a relevant legal argument not previously
considered by OWCP. He indicated only that he needed a referral to a physician. Appellant did
not discuss a point of law or advance a new and relevant legal argument. Moreover, he did not
submit any relevant and pertinent new evidence not previously considered by OWCP. The
denial of the claim was based on the medical evidence, and appellant did not submit any new
evidence with his reconsideration request.
Appellant therefore did not meet any of the requirements of 20 C.F.R. § 10.606(b)(3). He
did not show that OWCP erroneously applied or interpreted a specific point of law, advance a
relevant legal argument not previously considered by OWCP, or submit relevant and pertinent
evidence not previously considered by OWCP. Accordingly, the Board finds that OWCP
properly denied review of the merits of his claim for compensation.
On appeal, appellant provided an additional response to the questions posed in the
November 18, 2014 questionnaire. As discussed above, the Board does not have jurisdiction
over the merits of the claim for compensation in this case. The only issue presented on appeal
was whether appellant had met any of the requirements of 20 C.F.R. § 10.606(b)(3) to establish
entitlement to a merit review of his claim. For the reasons noted, OWCP properly denied merit
review in the May 13, 2015 decision.
4

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

3

CONCLUSION
The Board finds that OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 13, 2015 is affirmed.
Issued: February 3, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

